ORDER
PER CURIAM.
Ulysses McCluster (Defendant) appeals from the judgment upon his convictions by a jury for first-degree robbery, Section 569.020, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000, for which Defendant was sentenced as a prior and persistent offender to two concurrent terms of fifteen-years’ imprisonment. On appeal, Defendant argues the trial court erred in overruling (1) his motion to dismiss pursuant to the Uniform Mandatory Disposition of Detainers Law (UMDDL), Sections 217.450-217.485, RSMo 2000, because the State did not bring Defendant to trial within 180 days of his request, (2) his motions for judgment of acquittal at the close of State’s evidence and at the close of all evidence because there was insufficient evidence to support a conviction of armed criminal action, and (3) his motion to suppress identification and in admitting evidence of the out-of-court identification of Defendant because the identification procedures were suggestive and unreliable creating a substantial likelihood of mis-identification. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).